AFFIRM; and Opinion Filed February 20, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01473-CV

                         PATRICK FAYE CRAWFORD, Appellant
                                       V.
                            CITIMORTGAGE INC., Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-02213

                             MEMORANDUM OPINION
                         Before Justices Francis, Lang-Miers, and Lewis
                                 Opinion by Justice Lang-Miers
       Appellant Patrick Faye Crawford appeals from the trial court’s summary judgment

rendered in favor of appellee CitiMortgage, Inc. Crawford argues that the trial court erred when

it denied her motion to continue the summary judgment hearing and when it granted summary

judgment in favor of CitiMortgage. We affirm.

                                         BACKGROUND

       After a non-judicial foreclosure sale of property located in Lancaster, Texas, Crawford

filed a pro se “Petition for a Verification of Debt” against CitiMortgage in which she requested

that CitiMortgage produce the original copy of her promissory note in order to prove that it “is in

fact the Note Holder in Due Course.” After obtaining counsel, Crawford filed an amended

petition alleging that the promissory note and deed of trust Crawford signed “were not lawfully
and timely indorsed, transferred, and assigned” to CitiMortgage and seeking a declaratory

judgment that the non-judicial foreclosure sale was invalid.       CitiMortgage counterclaimed

seeking a declaratory judgment that the foreclosure sale was valid. CitiMortgage filed a motion

for summary judgment supported by a business records affidavit, which included among its

exhibits “[a] true and correct copy of the Note.” At the hearing on its motion CitiMortgage

produced to the trial court the original copy of Crawford’s promissory note. The note includes

an endorsement on the back of the signature page stating, “PAY TO THE ORDER OF

CitiMortgage, Inc.”    After reviewing the original promissory note the trial court granted

summary judgment in favor of CitiMortgage.

                                           ANALYSIS

       After Crawford filed a pro se appellant’s brief, this Court notified her by letter that her

brief was deficient in several respects, most notably because it did not contain citations to the

record. Crawford was given time to cure the deficiencies.

       Crawford filed an amended brief and reply brief. But those briefs do not contain any

citation to the record as required by Texas Rules of Appellate Procedure 38.1(d), (g), and (i).

Instead, Crawford cites to various documents appended to her amended brief. Citations to an

appendix, however, are not substitutes for citations to the record. Jackson v. Citibank (South

Dakota), N.A., 345 S.W.3d 214, 214 (Tex. App.—Dallas 2011, no pet.). Moreover, with respect

to her complaint about the trial court’s summary judgment, Crawford cites generally to some

legal authority concerning the standards for summary judgment, but she does not apply that

authority to the facts of the case. Instead, her entire argument is limited to the following three

sentences:

       There was a genuine issue of material fact raised in County Court on April 21,
       2011. Same issue was raised again in the Plaintiff’s First Amended Petition
       (Appendix H). This issue of material fact [was] raised again in Plaintiff’s
       Response to Defendant’s Motion for Summary Judgment (Appendix G).
                                               –2–
       Crawford has not provided this Court with proper briefing. And without proper briefing

an appellate court cannot discharge its responsibility to review and dispose of an appeal. See id.

(“Because appellant has not provided any citations to the record, despite notice from this Court

and an opportunity to correct this deficiency, nothing is preserved for review.”); Bolling v.

Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 895 (Tex. App.—Dallas 2010, no pet.)

(“Only when we are provided with proper briefing may we discharge our responsibility to review

the appeal and make a decision that disposes of the appeal one way or another.”).

       Based on our review of the reporter’s record, we also note that Crawford’s complaint

about the denial of her motion for continuance is without merit. Crawford moved to continue the

summary judgment for essentially two reasons: (1) she was forced to hire new counsel on short

notice after her prior counsel resigned from the practice of law, and (2) CitiMortgage had not

produced Crawford’s original promissory note. At the summary judgment hearing, however,

CitiMortgage produced the original promissory note, which established as a matter of law that

CitiMortgage was entitled to foreclose on the property. As a result, the trial court explained that

it would not have benefitted Crawford to continue the summary judgment hearing. In response,

Crawford’s counsel acknowledged that the arguments raised in connection with her motion for

continuance were “irrelevant at this point.”

       We resolve Crawford’s issues against her and affirm the trial court’s judgment.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE

121473F.P05




                                               –3–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

PATRICK FAYE CRAWFORD, Appellant                     On Appeal from the 162nd Judicial District
                                                     Court, Dallas County, Texas
No. 05-12-01473-CV          V.                       Trial Court Cause No. DC-11-02213.
                                                     Opinion delivered by Justice Lang-Miers.
CITIMORTGAGE, INC., Appellee                         Justices Francis and Lewis participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.
       It is ORDERED that appellee CitiMortgage, Inc. recover its costs of this appeal from
appellant Patrick Faye Crawford.


Judgment entered this 20th day of February, 2014.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE




                                               –4–